     Case 2:19-cv-00520 Document 39 Filed 05/04/21 Page 1 of 2 PageID #: 303




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


MAJED ABDULLAH MALIKI,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 2:19-cv-00520

CITY OF PARKERSBURG,

                               Defendant.



                                              ORDER


       Pending before the Court is the City of Parkersburg, Mayor Tom Joyce, Chief of Police Joseph

Martin, Officer Joshua Thrasher (“Thrasher”), Sargent Powers, Officer Miller, and John Doe Officers

#2 and #5’s (collectively “Defendants”) Motion for Summary Judgement. (ECF No. 35.) By

standing order entered on January 4, 2016, and filed in this case on July 15, 2019, (ECF No. 2), this

action was referred to United States Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and a recommendation for disposition (“PF&R”). Magistrate Judge Tinsley entered his

PF&R on April 13, 2021, recommending this Court grant Defendants’ Motion for Summary Judgment.

(ECF No. 38.)

       This Court is not required to review, de novo or under any other standard, factual or legal

conclusions contained within the PF&R to which no objections were addressed. Thomas v. Arn, 474

U.S. 140, 150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

Plaintiff’s right to appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889


                                                  1
    Case 2:19-cv-00520 Document 39 Filed 05/04/21 Page 2 of 2 PageID #: 304




F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In

addition, this Court need not conduct a de novo review when a party “makes general and conclusory

objections that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on April 30, 2021. To date, no objections have

been filed. Accordingly, the Court ADOPTS the PF&R, (ECF No. 38). Further, the PF&R states

that Plaintiff’s equal protection claim against Thrasher is the only claim that remains, and it

recommends that this Court grant summary judgment for Thrasher on this claim. (ECF No. 38 at

1.) Thus, no claims remain. Accordingly, the Court DIRECTS the Clerk to remove this matter

from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:          May 4, 2021




                                                 2
